Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIOD ENDED MARCH 31, 2009 June 1, 2009 The following discussion and analysis of operating results and financial position is supplementary to, and should be read in conjunction with the unaudited financial statements for the three and six month period ended March 31, 2009 of Gamecorp Ltd. (formerly Eiger Technology, Inc.) (“Gamecorp” or the “Company”).The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.
